14-4469-cr
     United States v. Jacob Sherrill
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   15th day of December, two thousand fifteen.
 4
 5   Present:
 6               DEBRA ANN LIVINGSTON,
 7               GERARD E. LYNCH,
 8                       Circuit Judges,
 9               JED S. RAKOFF,
10                       District Judge.*
11   _____________________________________
12
13   UNITED STATES,
14
15                              Appellee,
16
17                     v.                                               14-4469-cr
18
19   JACOB SHERRILL,
20
21                     Defendant-Appellant.
22   _____________________________________
23
24   For Appellee:                             Carla Freedman and Paul D. Silver, Assistant United
25                                             States Attorneys for the Northern District of New
26                                             York, for Richard S. Hartunian, United States Attorney
27                                             for the Northern District of New York, Albany, N.Y.
28
29   For Defendant-Appellant:                  Clarence Q. Johnson, West Seneca, N.Y.



     * The Honorable Jed S. Rakoff, of the United States District Court for the Southern District of
     New York, sitting by designation.


                                                     1
 1          UPON         DUE   CONSIDERATION            WHEREOF       it   is   hereby   ORDERED,

 2   ADJUDGED, AND DECREED that the appeal is DISMISSED.

 3          Defendant-Appellant Jacob Sherrill (“Sherrill”) appeals from the December 1, 2014

 4   judgment of the United States District Court for the Northern District of New York (Suddaby, J.)

 5   resentencing him principally to 70 months of imprisonment, following a guilty plea, for

 6   conspiracy to distribute, and possess with intent to distribute, 100 grams or more of a substance

 7   containing heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 846. As part of his plea

 8   agreement, Sherrill waived his right to appeal any sentence of 120 months or less. Nevertheless,

 9   Sherrill mounts this appeal, arguing that his sentence was procedurally unreasonable.        We

10   assume the parties’ familiarity with the underlying facts, procedural history of the case, and

11   issues on appeal.

12                                                 ***

13          Sherrill’s argument as to the procedural reasonableness of his sentence is foreclosed by

14   the waiver of appeal in his December 19, 2012 written plea agreement. “Waivers of the right to

15   appeal a sentence are presumptively enforceable,” United States v. Riggi, 649 F.3d 143, 147 (2d

16   Cir. 2011) (quoting United States v. Arevalo, 628 F.3d 93, 98 (2d Cir. 2010)), and we have

17   “‘repeatedly upheld the validity of appeal waivers’ if they are ‘knowingly, voluntarily, and

18   competently provided by the defendant.’” Id. (alterations omitted) (quoting United States v.

19   Gomez-Perez, 215 F.3d 315, 318 (2d Cir. 2000)). Indeed, permitting an appeal from a defendant

20   “who has secured the benefits of a plea agreement and knowingly and voluntarily waived the

21   right to appeal” would “render the plea bargaining process and the resulting agreement

22   meaningless.” United States v. Monzon, 359 F.3d 110, 117 (2d Cir. 2004) (quoting United States

23   v. Salcido-Contreras, 990 F.2d 51, 53 (2d Cir. 1993) (per curiam)).




                                                    2
 1          The parties do not dispute that Sherrill made a knowing, voluntary, and competent waiver

 2   of his appellate rights. Nor could they: the District Court clearly addressed the waiver at the time

 3   of Sherrill’s plea, and Sherrill confirmed that he understood the rights he was giving up and that

 4   he was doing so voluntarily.1 Here, Sherrill does not even acknowledge the waiver in his brief or

 5   argue that it is for some reason unenforceable.

 6          On an independent review, there is nothing in the record to suggest that “the sentence was

 7   reached in a manner that the plea agreement did not anticipate,” United States v. Coston, 737

 8   F.3d 235, 237 (2d Cir. 2013) (per curiam) (citing United States v. Liriano–Blanco, 510 F.3d 168,

 9   174 (2d Cir. 2007)), or that “enforcing [Sherrill’s] waiver would violate . . . fundamental rights”

10   that might void an appeal waiver. Id. at 238 (citing Gomez–Perez, 215 F.3d at 319). In the

11   absence of such circumstances, any other errors, even if meaningful, “are insufficient to void an

12   appeal waiver.” Riggi, 649 F.3d at 147; see also United States v. Buissereth, 638 F.3d 114, 117

13   (2d Cir. 2011) (appeal waiver precluded appellate review of district court’s failure to follow

14   procedural requirements related to the imposition of his sentence); Arevalo, 628 F.3d at 97

15   (“Because the conduct [defendant] challenges . . . was clearly part of the sentencing phase of

16   [his] case, [defendant’s] challenge is within the scope of his appeal waiver and is foreclosed.”).

17   Accordingly, we conclude that Sherrill’s waiver of his appellate rights is enforceable and, in the

18   circumstances presented here, forecloses him from appealing his sentence.

19

20




     1
       At his plea hearing, Sherrill initially stated that he did not understand the appeal waiver when
     the district court referred to its threshold as 120 months. However, when the court rephrased its
     question, referring to the sentencing threshold as 10 years, Sherrill stated that he understood the
     waiver.


                                                       3
1          We have considered Sherrill’s remaining arguments on appeal and find them to be

2   without merit. For the foregoing reasons, this appeal is DISMISSED.

3
4                                                     FOR THE COURT:
5                                                     Catherine O’Hagan Wolfe, Clerk
6




                                                 4